Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Brett A. Hamilton on September 2, 2021.    
The application has been amended as follows: 
In the claims:
In claim 1, line 15 after “Zn,”, “or any combination” has been deleted and replaced by “and combinations”. 

- End of the Amendment








Statement for Reasons for Allowance
Claims 1, 3-9, 11 and 13-19 are allowed.
The present claims are allowable over the “closest prior art” Yener et al. (US 2009/0235591) in view of Noller et al. (US 2015/0118845) or De Rege Thesauro et al. (US 2007/0181535), Bujnowski et al. (US 2016/0289520) and Zhang et al. (US 2012/0077419).
Yener discloses an abrasive article which includes a matrix material and abrasive particles embedded within the matrix material. The abrasive particle have a core-shell structure that includes polycrystalline alumina core (filler of the present invention) and shell layer overlying the polycrystalline core. The shell layer includes a material such as silicon oxide (abstract). Figure 4 discloses bonded abrasive article. The bonded abrasive include a matrix material 401 having abrasive particles 406 which includes core 403 and a shell layer 405 (para 0058). The matrix material includes materials such as ceramics (para 0059). Combining the shell-forming material with the alpha alumina particulate can be undertaken using alternate methods.  For example the shell forming material may be combined with the alpha alumina particulate using a deposition process (para 0037). The shell material comprises a precursor material (para 0037). Yener discloses the shell layer 201 is a robust layer being a significant portion of the abrasive particle such is has a weight within a range between about 1 wt % and about 10 wt % of the total weight of the abrasive particle (para 0048). The matrix material 401 comprises not less than about 40 wt %, or not less than about 50 wt %, or in some cases not less than about 60 wt % of the entire weight of the bonded abrasive article (para 0062). The polycrystalline alumina core is made of grains having an average size of not greater 
However, Yener fails to disclose that the silica is an amorphous material and fails to disclose that the body consists essentially of alumina and zirconia and body has a median particle size of not greater than 40 microns and fails to disclose that the coating comprises a particulate material and at least one oxide compound comprising at least one element selected from the group consisting of Fe, Ti, Ni.
Whereas, Noller discloses a chemical-mechanical polishing composition comprising inorganic particles (abstract). The inorganic particles comprises colloidal silica which are fine amorphous particles (para 0063). Alternatively, De Rege Thesauro discloses composition for chemical mechanical polishing. The composition comprises an abrasive (abstract). The abrasive includes amorphous silica (para 0018). 
Whereas, Bujnowski discloses abrasive article having a body including abrasive particles contained within a bond material, the abrasive particles including shaped abrasive particles or elongated abrasive particles (abstract). FIG. 10B includes a second step in the forming process, which can include the deposition of a second layer of precursor bond material 1020 over the abrasive particles 1004.  After deposition of the second layer of precursor bond material 1020, the process may continue by further deposition of abrasive particles 1007 from the forming structure 1006 on the second layer of precursor bond material 1020, as illustrated in FIG. 10C. The abrasive particles 1004 and 1030 can include shaped abrasive particles and/or elongated abrasive particles (para 0141), and layer 1003 which is a bond precursor material. The abrasive particles can include an oxide compound or complex, such as aluminum oxide, 
Whereas, Zhang discloses Raspberry-type coated particles comprising a core selected from the group consisting of metal oxides of Si, Ti, Zr, Al, Zn and mixtures thereof with a core size of from 20 to 100 nm wherein the core is coated with CeCO.sub.2 particles having a particle size below 10 nm and their use of polishing surfaces (abstract). The abrasive particles (A) comprising coated particles comprising a core selected from the group consisting of metal oxides of Ti, Zn, Zr, Al and mixtures thereof coated with CeO2 (para 0091). 
Based on the Applicants arguments filed on 07/28/2021, Yener in view of Noller or De Rege Thesauro, Bujnowski and Zhang fails to disclose that the filler with a median particle size of at least 0.1 microns and not greater than 10 microns. Claim 1 specifically notes that filler particles are part of the coating overlying the body. The grains of polycrystalline alumina core which is asserted as the body or abrasive particle of the claim 1. The grains within a core particle cannot be a filler in a coating overlying the particle. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142.  The examiner can normally be reached on M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/RONAK C PATEL/Primary Examiner, Art Unit 1788